Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-CIV-81205-RAR

   SECURITIES AND EXCHANGE COMMISSION,


                 Plaintiff,

   v.


   COMPLETE BUSINESS SOLUTIONS
   GROUP, INC. d/b/a PAR FUNDING, et al.,

               Defendants.
   ______________________________________/

          RECEIVER, RYAN K. STUMPHAUZER’S RESPONSE TO PLAINTIFF’S
             EXPEDITED MOTION TO AMEND RECEIVERSHIP ORDER

          Ryan K. Stumphauzer, Esq., Court-Appointed Receiver (“Receiver”) of Defendants

   Complete Business Solutions Group, Inc. d/b/a Par Funding; Full Spectrum Processing, Inc.;

   ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan; ABFP Management Company,

   LLC f/k/a Pillar Life Settlement Management Company, LLC; ABFP Income Fund, LLC; ABFP

   Income Fund 2, L.P.; United Fidelis Group Corp.; Fidelis Financial Planning LLC; Retirement

   Evolution Group, LLC; RE Income Fund LLC; and RE Income Fund 2 LLC (the “Receivership

   Entities”), by and through undersigned counsel, and pursuant to L.R. 7.1(d)(2), hereby files this

   Response to Plaintiff’s Expedited Motion to Amend Receivership Order (ECF No. 105) (the

   “Motion”).

                                         INTRODUCTION

          The Receiver respectfully submits this Response to report on the status of several issues

   identified in the Securities and Exchange Commission’s (“SEC”) Motion relating to the Receiver’s
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 2 of 11



   appointment and fulfillment of his duties. Specifically, the Motion identified two sets of issues

   that had arisen as of August 7, 2020, when the SEC filed the Motion:

          (1) issues relating to the ongoing participation in this matter of attorneys based on
              unspecified representations of affiliates or owners of the Receivership Entities 1
              (see Motion at 3-5); and

          (2) issues relating to officers, employees, and agents of the Receivership Entities
              (see id. at 5-6).

   Brief summaries of recent events relevant to both issues are set forth below.

                                              RESPONSE

          I.       Ongoing Attorney Participation in this Matter (See Motion at 3-5)

          The SEC’s Motion explains that, over the last two weeks, the law firm of Fox Rothschild

   (the “Firm”) had made a number of appearances before the Court in different capacities. The Firm

   initially advised the Court in a letter dated July 27, 2020, that it represented Defendants Complete

   Business Solutions Group, Inc. d/b/a Par Funding, Full Spectrum Processing, Inc., Lisa McElhone,

   Joseph Cole Barleta and Joseph W. LaForte. During the status conference on August 4, 2020, the

   Court acknowledged the concerns raised by the SEC regarding the Firm’s continuing

   representations of any Receivership Entities:

          I think her concern really is more as we -- especially as we get, for example, into
          the preliminary injunction hearing, and we hear from the receiver (inaud.) in the
          best interest of the company are (inaud.) in the forefront of the receiver's mind, that
          we don't have kind of a clash, if you will, and counsel for the entity in receivership
          and the receiver who is supposed to be representing the entity going forward.
          ******
          So can you maybe walk me through that because if you do feel that you are able,
          whether it be due process or whatever, to remain in the case while I have a receiver
          representing the entity, then I think what we are going to see either from the receiver
          or from the SEC is a motion that will effectively end your representation of the
          entity given the receivership, which I would then review and then have to write a


   1
     Unless otherwise defined herein, capitalized terms shall have the same meaning as set forth in
   the Motion.
                                                    2
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 3 of 11



          ruling on that, but maybe I'm getting ahead of myself, maybe you are recognizing
          that dichotomy between your representation and that of the receiver.

   (See Exhibit 1 at 104:15-106:4.) The Court thereafter instructed the Fox Rothschild attorneys to

   notify the Court by August 6, 2020, if they intended to represent CBSG at the preliminary

   injunction hearing on August 18, 2020. Fox Rothschild subsequently advised the Court that it

   would not appear on behalf of CBSG at that hearing. (See Exhibit 2 (“As the Court requested that

   we file a notice today, I will prepare a notice confirming that we have no role in the preliminary

   injunction hearing and informing the Court of our discussions.”).)

          Contemporaneous with making that representation to the Court, Fox Rothschild continued

   to state its intention to act on behalf of the Receivership Entities. Examples include:

         An e-mail to the SEC on the evening of August 5, 2020, wherein a Fox Rothschild
          attorney wrote: “I’ll try to make this clear. The individuals and the relief defendant
          have their own counsel. . . . That leaves representation of the two companies. Brett
          and I had a detailed conversation with the Receiver’s counsel today about the legal
          and practical issues related to the representation of the companies.” (See ECF No.
          105-3.)

         An e-mail to counsel for the Receiver on August 6, 2020, wherein a Fox Rothschild
          attorney stated that “the officers, directors and owner of this company are a
          constituency that have a right to be protected for under Florida corporate law . . . .
          We would like to discuss with you how the receiver and you intend to protect the
          interests of the owner, officers and directors of this Florida company.” (See Exhibit
          3.)

         An e-mail to counsel for the Receiver on August 6, 2020, wherein Fox Rothschild
          explained that it was continuing to speak with the owners of certain Receivership
          Entities regarding its ongoing participation in the case. (See Exhibit 4 (“We passed
          along your position to the owners of the Companies. It is their call as to whether
          they want to litigate this issue.”).)

   At the same time Fox Rothschild suggested that it was now communicating with the owners of

   certain Receivership Entities regarding their legal rights, it also filed a five-page “Notice of

   Independent Counsel’s Continuing Role for the Companies.” (ECF No. 100.)




                                                    3
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 4 of 11



          In this Notice, Fox Rothschild explained its view that because the “[c]ourt did not provide

   the Receiver with a legal change of control of the Companies, the terms of this Receivership order

   does not, under this binding legal authority, allow the Receiver to control the attorney-client

   privilege and terminate the Companies existing counsel.” (Id. at 4-5.) Fox Rothschild further

   indicated that “undersigned counsel respectfully submits that it remains our ethical duty to

   continue our representation of the Companies, unless and until an arrangement between the owner

   of the Companies and the Receiver can be accomplished, or until the Court orders a change in that

   representation. See ABA Model Rule 1.16; Florida Rules of Professional Conduct 4-1.16.” (Id.)

   That evening, the SEC asked Fox Rothschild:

          I just saw your filing of today where you tell the Court you represent “the owners”
          of CBSG. Who are “the owners” to whom you are referring? Please let me know
          today.

   Fox Rothschild responded:

          We are informed that the legal ownership of CBSG is held in a trust.

   (See ECF No. 105-3.)

          At the timing of this filing, the Firm’s ongoing representation of certain Receivership

   Entities or its “legal ownership” (as “independent counsel”), and how it may relate to other

   representations of other individual Defendants or their owners, has not been clarified. 2


   2
     The Receiver’s concerns here also relate to the sharing of confidential or privileged information
   belonging to the Receivership Entities in other ongoing representations. For example, in ongoing
   litigation pending in the Eastern District of Pennsylvania, CBSG and a company called Fast
   Advance Funding, Inc. are jointly represented by Fox Rothschild. Individual Defendant Joseph
   Laforte, when defended during his deposition by Fox Rothschild on March 5, 2020, testified that
   he was an employee of Fast Advance Funding, Inc., and disclaimed any involvement in or
   knowledge of CBSG/Par Funding or his wife’s role in the company:

          Q. Who is the compliance person that Par Funding, in 2012, that would have been
          responsible --
          MR. LAFORTE: I don't know any employees of Par Funding. I’m not going to
          testify of things I don't know about because I won't insult the judge.
                                                    4
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 5 of 11



           II.     Officer, Employee, and Attorney Cooperation (See Motion at 5-6)

                   A.        Officers and Employees

           The SEC reports in its Motion that “the principal officers and owners of the Receivership

   Entities—i.e., the individual Defendants—have thus far refused to sit for direct interviews with

   the Receiver to discuss the historical (and potential future) financial and operational status and

   viability of these businesses.” (Motion at 5.) The individual Defendants have continued to refuse

   to sit for direct interviews.

           On August 3, 2020, the Receiver sent e-mails to counsel for each of the individual

   Defendants asking to schedule a telephonic interview of each of the individual Defendants that

   would last no more than one hour. At the time of this filing, none of these individual Defendants

   have agreed to participate in these interviews. Counsel for Joseph LaForte demanded that the



           Q. If you could just let me finish my question because --
           MR. LAFORTE: I have a question for you. Did you take $50,000 in cash advances?
           ...

           Q. Can you please let me know whether you know whether your wife, Lisa
           McElhone, had any involvement with CBSG in 2019.
           MR. LAFORTE: No.
           Q. You don't know or she didn't?
           MR. LAFORTE: I don't know any answers to these questions about Par
           Funding/CBSG.
           ...

           Q. So it's true that your wife has had nothing to do with CBSG since she purchased
           Laquer Lounge?
           MR. LAFORTE. I don’t know.
           Q. Got it.
           MR. LAFORTE Is that illegal? Is that illegal? You can't -- you have to work in the
           Laquer Lounge, girl. Is that illegal? Who the president is, who this and that. This
           poor client, I feel bad for the 30,000 they paid.
           Q. Is your wife still the president of CBSG?
           MR. LAFORTE. I don't know.

   (See ECF No. 20-2.)
                                                   5
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 6 of 11



   Receiver provide him in advance with a list of questions that the Receiver intended to ask of Mr.

   LaForte. Mr. LaForte’s attorney also responded that he wanted to interview the Receiver.

          On August 10, 2020, the Receiver sent a letter to counsel for the individual Defendants and

   advised that the Receiver wanted to schedule discussions with employees who were most

   knowledgeable about various aspects of the operations of these Companies. A copy of this letter

   (the “Letter Seeking Information”) is attached hereto as Exhibit 5. The Receiver asked that the

   individual Defendants provide the names and contact information for these employees by August

   11, 2020. None of the individual Defendants provided the requested information as requested.

          On August 12, 2020, however, Bettina Schein, the attorney for Joseph Cole, responded that

   Mr. James Klenk, the comptroller of the Company, would be able to answer most of the Receiver’s

   questions. Ms. Schein offered to schedule the interview, but initially made clear that she and her

   co-counsel, although they do not represent Mr. Klenk, would be present for any interview of Mr.

   Klenk. After a lengthy meet-and-confer call, counsel for the individual Defendants have now

   receded from this position and agreed that the Receiver may communicate directly with CBSG

   employees without the individual Defendants’ counsel being present. As a result, the interview of

   Mr. Klenk has now been confirmed for tomorrow, August 13, 2020, at 11:00 a.m. 3

          In the Letter Seeking Information, the Receiver also asked for answers to a few basic

   questions and requested the individual Defendants to provide the Receiver with certain

   documents. The Receiver asked the individual Defendants to respond with this information by




   3
     The individual Defendants have not provided the Receiver with the names and contact
   information for any other employees of CBSG, but rather suggested that Mr. Klenk “is well
   equipped to respond to most of the questions” the Receiver posed in the Letter Seeking
   Information.
                                                   6
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 7 of 11



   August 12, 2020. As of this filing, the Receiver has not received any response from the individual

   Defendants to these requests.

                  B.        Attorneys and Agents

          Several Defendants have told the Court that “counsel for CBSG are available for

   consultation with the Receiver on the legal and compliance issues relating to CBSG’s business.”

   (See ECF No. 115 at 5 (“Whom better for the Receiver to consult with on the questions of the

   current litigation around the country (involving hundreds of cases), and the various state laws and

   rules than the excellent lawyers who have been full-time prosecuting and defending these cases –

   successfully, we might add – for the last six months.”)). Specifically, on August 4, 2020, Lisa

   McElhone, Joseph Cole Barleta, Joseph W. LaForte, and The L.M.E. 2017 Family Trust—along

   with the Fox Rothschild firm who joined on behalf of Complete Business Solutions Group, Inc.

   d/b/a Par Funding, Full Spectrum Processing, Inc., Lisa McElhone, Joseph Cole Barleta, Joseph

   W. LaForte, and the L.M.E 2017 Family Trust—filed a Joint Memorandum to the Court Regarding

   the Scope of the Receiver’s Activities Pursuant to the Current TRO (ECF No. 84) (“Joint

   Memorandum”). In the Joint Memorandum, these Defendants detailed in over three (3) pages the

   many attorneys CBSG has utilized since 2014 to provide legal opinions and guidance regarding

   the company’s compliance regarding the legality of its funding business and raising of capital from

   investors. The individual Defendants identified five different law firms (the “Legal Advisors”)

   that provided legal advice, opinion letters, formal memoranda (internal or otherwise), and analysis

   regarding these various legal issues. 4




   4
    Defendants advised the Court that CBSG had received legal advice on, among other things, its
   “MCA business” and “risks associated with the MCA business,” “the legality of the funding
   business,” “the purchase and sale of future receivables agreement[s],” “initial promissory
   note/security agreement[s],” “note purchase agreement[s],” “non-principal debt instruments,”
                                                   7
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 8 of 11



          On August 10, 2020, the Receiver sent a letter to the Legal Advisors identified by

   Defendants in their filings to the Court. (See Exhibit 6.) The Receiver requested copies of opinion

   letters, formal memoranda (internal or otherwise), or analysis of the legal and compliance issues

   referenced by Defendants in their filings. (See id.; see also Defendants’ Memorandum at 3-4; ECF

   No. 115 at 5 (“Attorneys from Fox Rothschild know the applicable state law and regulation and

   have successfully prosecuted and defended CBSG in courts all over the country.”).)

          At the time of this filing (after the close of business on the Receiver’s requested response

   date), the Receiver has been told by counsel for one of the letter recipients that he has been

   instructed by certain individual Defendants to assert privilege over the CBSG materials and, thus,

   he cannot provide these materials to the Receiver, absent an Order from the Court or agreement

   from the individual Defendants. This is consistent with prior correspondence from counsel for

   Defendant Lisa McElhone wherein she stated her intent to assert privilege against the Receiver,

   not only on her own behalf, but on “behalf of CBSG, herself, its officers, directors and employees,”

   over “each and every communication by, between or amongst any and all counsel for CBSG and

   Ms. McElhone and/or its other officers, directors and employees.” (See August 6, 2020 Ltr.,

   attached as Exhibit 7.) Ms. McElhone advised that the Receiver and his counsel should not review

   any such communications, given Ms. McElhone’s assertion of a privilege, and that Ms. McElhone

   intended to “litigate the applicability of the privilege” if the Receiver refused to turn over all such

   documents to Ms. McElhone. (Id.) The Receiver has not received responses from several other

   Legal Advisors.




   “defaults by merchants,” “issues raised by the Texas Securities Commission,” and “note
   restructure[s]” relating to an “Exchange offer.” (Joint Memorandum at 3-4.)
                                                     8
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 9 of 11



          On August 12, 2020, the Receiver and his counsel engaged in a meet-and-confer with

   counsel for the individual Defendants regarding the Receiver’s request for these materials from

   the Legal Advisors. The individual Defendants have now advised that they will agree to allow the

   Receiver access to these materials from the Legal Advisors, but only if “the Receiver agrees to

   keep all such communications confidential and not provide such communications to any third

   party, including any litigant, the SEC or any governmental agency, as such may be determined to

   constitute a waiver of the company’s privilege.” As of the filing of this Response, the parties have

   not yet been able to reach an agreement on this issue.

                                             CONCLUSION

          The Receiver offers this Response for the purpose of updating the Court on these recent

   events and to assist the Court in its consideration of the issues raised in the Motion.




                                                     9
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 10 of 11



   Dated: August 12, 2020                    Respectfully Submitted,

                                             STUMPHAUZER FOSLID SLOMAN
                                             ROSS & KOLAYA, PLLC
                                             Two South Biscayne Blvd., Suite 1600
                                             Miami, FL 33131
                                             Telephone: (305) 614-1400
                                             Facsimile: (305) 614-1425

                                             By: /s/ Timothy A. Kolaya
                                                 TIMOTHY A. KOLAYA
                                                 Florida Bar No. 056140
                                                 tkolaya@sfslaw.com

                                                  Co-Counsel for Receiver

                                             PIETRAGALLO GORDON ALFANO
                                             BOSICK & RASPANTI, LLP
                                             1818 Market Street, Suite 3402
                                             Philadelphia, PA 19103
                                             Telephone: (215) 320-6200
                                             Facsimile: (215) 981-0082

                                             By: /s/ Gaetan J. Alfano
                                                 GAETAN J. ALFANO
                                                 Pennsylvania Bar No. 32971
                                                 (Admitted Pro Hac Vice)
                                                 GJA@Pietragallo.com
                                                 DOUGLAS K. ROSENBLUM
                                                 Pennsylvania Bar No. 90989
                                                 (Admitted Pro Hac Vice)
                                                 DKR@Pietragallo.com

                                                  Co-Counsel for Receiver




                                        10
Case 9:20-cv-81205-RAR Document 133 Entered on FLSD Docket 08/12/2020 Page 11 of 11



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 12, 2020, I electronically filed the foregoing

   document with the clerk of the Court using CM/ECF. I also certify that the foregoing document is

   being served this day on counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                      /s/ Timothy A. Kolaya
                                                      TIMOTHY A. KOLAYA




                                                 11
